   Exhibit 10.11

    




AMENDED AND RESTATED INDEPENDENT CONTRACTOR AGREEMENT




This AMENDED AND RESTATED INDEPENDENT CONTRACTOR AGREEMENT (the “Agreement”) is
by and between Darren John West, an individual residing in 17 Leaze Road,
Kingsteignton, Newton Abbot, DEVON, TQ12 3JR (the “Executive”), and Liberty
Electric Cars Ltd., a corporation organized under the laws of the United Kingdom
and Wales (the “Company”), effective the 4th day of December, 2012 (the
“Effective Date).




WHEREAS, Executive and the Company previously entered into an Independent
Contractor Agreement dated July 20, 2012 (the “Original Agreement”) and
subsequently realized that certain consideration under the Original Agreement,
namely the 150,000 shares of Series A Convertible Preferred Stock, was erroneous
specified as compensation to Executive rather than consideration for Executive
agreeing not to compete with the Company, which was the intent of the parties to
that certain Stock Exchange Agreement dated June 28, 2012, as amended on
December 4, 2012, and, as a result, the parties are entering into this Agreement
with the intent of this Agreement replacing the Original Agreement in its
entirety with this Agreement being the only agreement between the parties on the
subject matter covered by this Agreement and the Original Agreement being of no
force and effect;   




WHEREAS, the effects of this Agreement are to be retroactive back to the date of
this Original Agreement;




WHEREAS, Executive has over 36 years of experience in accountancy, financial
management, and business management; and,




WHEREAS, the Company wishes to contract with Executive for the purpose of having
him perform in the capacity of Chief Financial Officer (“CFO”) of the Company.
 The duties of the Executive, among others, shall include the performance of all
of the duties typical of the office held, those described in the bylaws of the
Company, and such other duties and projects as may be assigned by the Company or
the Board of Directors, more fully described below.  




NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Company and
Executive agree as follows:




1.

Engagement.




The Company hereby engages Executive to provide his services as its full time
CFO. In this role he will be expected to lead the development of the global
business through acquisitions and their successful integration; organic
development of existing businesses; the successful creation of a Group Finance
team to oversee good fiscal practices; the successful creation of a management
team; participation in all efforts to raise funding, and the overall goal to
increase the value of the Company and Green Automotive Company, a Nevada
corporation and the Company’s parent company (“GACR”) and assist GACR in listing
on the AMEX or NASDAQ within 3 years.  Executive's duties may be reasonably
modified at the Company's discretion from time to time.  Executive shall be
responsible to the ownership and management of Company, but will not be required
to follow or establish a regular or daily work schedule.  Any advice given to
Executive regarding his scope of work shall be considered a suggestion only, not
an instruction.  The Company retains the right to inspect, stop, or alter the
work of the Executive to assure its conformity with this Agreement and Company
needs.  Notwithstanding the above, the Company acknowledges that the Executive
has interests in other businesses outside of the Company and that these may
occupy no more than the equivalent of four (4) days of his time per month. The
Company understands and accepts that the interests of the Executive in other
businesses are not in conflict with those of the Company or GACR. Collectively,
the Executives duties are referred to herein as the “Services”).




















--------------------------------------------------------------------------------




2.

Compensation.




Compensation to Executive for the Services provided pursuant to this Agreement
shall consist of the following:




A.

Annual Compensation.  As compensation for the Services, the Company will provide
remuneration of £150,000 per year of which £6,000 per month will be paid in cash
by the Company, and the balance will be accrued / deferred. This arrangement to
be reviewed after 6 months. The Executive, after 6 months from the effective
date, will have the option of converting all or part of the accrued / deferred
amount into GAC common stock to be issued pursuant to the exemption available
under Section 4(2) of the Securities Act of 1933, as amended.  Such shares will
be restricted and have a standard “Rule 144” restrictive legend.  The accrued
compensation will be convertible based on the following formula: Amount
Executive chooses to convert / (GACR stock price at date of conversion / 2 ) =
number of shares in GACR ordinary stock to be granted, and




B.

Options. Issue to Executive, or his designee, one or more options (each an
“Option”) to acquire up to two Million (2,000,000) shares of GACR, Common Stock,
as described in the Option Agreement, attached hereto as Exhibit A (the “Option
Shares”). Each Option shall vest upon execution of the Option Agreement and
shall be effective for the term of this Agreement, and any Extension Period (as
defined below).




3.

Term of Engagement.




This Agreement shall have an initial term of Three (3) years starting July 20,
2012 (the “Term of Services”) and, at the end of this period will automatically
be renewed for a further 1 year period which will roll over each year
thereafter, unless terminated by the Company or the Executive in accordance with
this Agreement.  Notwithstanding this Term of Services, this Agreement may be
terminated pursuant to Section 7, below (the “Service Termination Date”).




4.

Indemnification.




Executive shall not be liable to the Company or any of its shareholders, and the
Company shall indemnify and hold Executive harmless from and against all
demands, claims, actions, losses, damages, liabilities, costs and expenses,
including without limitation, interest, penalties and attorneys' fees and
expenses asserted against or imposed or incurred by him, and to pay related
attorney’s fees incurred by Executive by reason of or resulting from litigation
to which Executive is named a party defendant relating in any way to any action
by Executive, or omission, in the course of or connected with rendering the
Services, including but not limited to losses that may be sustained in any
corporate act undertaken by the Company as a result of advice provided by
Executive (“Indemnification”). This covenant is provided by the Company as an
inducement for Executive to enter into this Agreement. Excluded from
Indemnification under this Agreement are actions, litigation or otherwise,
brought against the Executive the basis of which is the Executive’s willful acts
or omissions or breach of the Executive’s fiduciary duty or fraud, or such other
action that may be against public policy for the Company to waive, release or
indemnify against.




5.

Costs and Expenses.




All third party and out-of-pocket expenses incurred by Executive in the
performance of the Services shall be paid by the Company, or if paid by
Executive on behalf of the Company then reimbursed by the Company. Reimbursement
of costs and expenses shall be made within ten (10) days of receipt by the
Company of Executive’s written request for reimbursement; provided, however,
that the Company must approve in advance all such expenses in the aggregate in
excess of $500 in any one (1) month. All expenses claims must follow the
Company’s policies and procedures for Expenses a copy of which has been provided
to the Executive.








 













--------------------------------------------------------------------------------




6.

Place of Services.




Unless otherwise mutually agreed by Executive and the Company, the Services
provided by Executive hereunder will be performed at the offices of the Company
or its respective subsidiary, or, at such other location as may be required, in
the Company’s sole discretion, to perform the Services.




7.

Termination.




This Agreement will terminate as described in Section 3, above, or upon the
earlier of (a) receipt by Executive of written notice by the Company to
Executive to terminate this Agreement for Cause, (b) thirty (30) days following
receipt by Executive of written notice by the Company to Executive to terminate
this Agreement without Cause, or (c) thirty (30) days following receipt by the
Company of written notice by Executive to terminate this Agreement, for any
reason.  For the purpose of this Agreement the term “Cause” shall mean:




A)

As to Executive:




i)

Executive is unable to provide the Services as set forth herein for thirty (30)
consecutive business days because of illness, accident, or other incapacity;




ii)

Executive willfully breaches or neglects the duties reasonably requested by a
majority of the members of the Company’s Board of Directors; or




iii)

Executive breaches a material term of this Agreement; or




iv)

Executive files a petition in a court of bankruptcy, or is adjudicated a
bankrupt; or,




v)

Executive is convicted of or enters a plea of guilty or nolo contendere to a
felony or misdemeanor involving fraud, embezzlement, theft or dishonesty or
other criminal conduct.




B)

As to the Company:




i)

If the Company breaches this Agreement or fails to (1) make any payments to
Executive of the Annual Compensation as set forth in Section 2, unless expressly
agreed to by the Executive, (2) issue the Option Shares to Executive as set
forth herein, or (3) issue the Series A Preferred Stock as provided for in above
in Section 8E; or




ii)

If the Company ceases business, or




iii)

At the option of the Executive, if the Company sells a controlling interest to a
third party, or agree to a consolidation or merger of itself with or into
another corporation, or sells substantially all of its assets to another
corporation, entity or individual, save and except the current pending purchase
of One Hundred percent (100%) of the issued and outstanding Ordinary Shares of
the Company; or




iv)

If the Company has a receiver appointed for its business or assets, or otherwise
becomes insolvent or unable to timely satisfy its obligations in the ordinary
course of business, or if either the Company makes a general assignment for the
benefit of creditors, has instituted against it any bankruptcy proceeding for
reorganization for rearrangement of its financial affairs, files a petition in a
court of bankruptcy, or is adjudicated a bankrupt; or























--------------------------------------------------------------------------------



v)

If any of the disclosures made by the Company herein, or subsequent hereto, are
determined to be materially false or misleading.




C)

In the event this Agreement is terminated prior to the expiration of the Term of
Service by the Company:




i)

For Cause, the Company agrees to pay all remuneration owed to Executive through
the date of termination and to pay all expenses due.




ii)

Without Cause, the Company agrees to pay in cash the balance of the term of the
Agreement, without any renewal periods, which shall be a maximum of 3 years
compensation and a minimum of 1 year.  To grant all options to the Executive
that have not been granted. To pay all and any expenses due to the Executive
through the date of termination. To cover medical insurance for 12 months if
provided, and if a car has been provided to leave this with the Executive for a
period of 12 months.




iii)

In the event this Agreement is terminated prior to the expiration of the Term of
Services by the Executive, the Company agrees to pay all remuneration owed to
Executive through the date of termination and to pay all expenses due.




8.

Confidentiality and Covenant Not to Compete.




A)

Executive acknowledges that the Company and GACR have developed and/or are
developing a unique and successful business of which the name, customers,
goodwill, and methods of doing business are valuable assets, and also that the
Company and/or GACR at times does business with certain entities whose name and
scope of work are confidential.  In the course of Executive carrying out his
obligations under this Agreement, Executive will have access to the Company’s
and GACR’s confidential information, including, but not limited to, trade
secrets, financial information, customer lists, marketing methods, data,
properties, personnel and internal affairs, relating to the Company’s and GACR’s
business and customers (the “Confidential Information”).




B)

Executive will not, during the term of this Agreement, communicate or divulge to
any of the Company’s or GACR’s competitor’s any information or knowledge
concerning the Company and/or GACR and any information, including but not
limited to client lists, communication techniques, invoicing, billing,
schematics, hardware and software designs and prototypes which may be
communicated to Executive by the Company and/or GACR during the term of this
Agreement.




C)

Executive covenants and agrees that during the term of this Agreement he will
not do any act or fail to do any act which may be prejudicial or injurious to
the business and goodwill of the Company or GACR.

 

D)

During the term of this Agreement, other than with Company’s written consent,
Executive will not directly or indirectly own, manage, control, participate in,
lend his name to, act as consultant, or advisor to, or render services to (alone
or in association with any other persons, firm, corporation or other business
organization) any person or entity engaged in any business similar to or related
in any way to the business be conducted by the Company.




E)

As consideration for the Executive agreeing not to compete during the term of
this Agreement, and for a minimum of three (3) years if the term of this
Agreement is less than three (3) years,

upon signing this Agreement, Executive will be issued 150,000 shares of the GACR
Series A Convertible Preferred Stock (the “Series A Preferred Stock”).  The
shares of Series A Preferred Stock, or any common stock issued to Executive as a
result of the conversion of the Series A Preferred Stock, shall not be
transferred by the Executive for a period of three (3) years from the Effective
Date of this Agreement, and such shares shall be subject to forfeiture as set
forth in Section 9, below.











 



















--------------------------------------------------------------------------------



9.

Forfeiture of Series A Preferred Stock.




The shares of Series A Preferred Stock issued hereunder are issued to Executive
in exchange for his agreement not to compete with GACR or the Company during the
term of this Agreement, or for three (3) years in the event the term of this
Agreement is less than three (3) years.  If Executive competes with GACR or the
Company during the term of this Agreement or in the next three (3) years then
all the Series A Preferred Stock will be forfeit by Executive back to GACR.
 Additionally, if Executive resigns from the Company (Section 7C(iii)), or if
Executive is terminated “for cause” (Section 7C(i)), prior to three (3) years
from the date of this Agreement, then Executive will forfeit a pro rata amount
of the Series A Preferred shares back to GACR based on the amount of time
Executive worked for the Company versus what is left of the three (3) year
forfeiture period (for example, if Executive works for the Company for two years
he will be entitled to keep 66% of the Series A Preferred Shares – unless he
compete with GACR or the Company during the three (3) period, in which case all
Series A Preferred Shares must be returned to GACR).   For the purposes of this
Section the Series A Preferred Stock includes any common stock of GACR issued to
Executive as a result of the conversion of the Series A Preferred Stock.




10.

Representations and Warranties of the Company.




The Company represents and warrants to Executive that:




A)

Corporate Existence.  The Company is a corporation duly organized, validly
existing, and in good standing under the laws of the United Kingdom, with power
to own property and carry on its business as it is now being conducted.




B)

No Conflict.  This Agreement has been duly executed by the Company and the
execution and performance of this Agreement will not violate, or result in a
breach of, or constitute a default in any agreement, instrument, judgment,
decree or order to which the Company is a party or to which the Company is
subject, nor will such execution and performance constitute a violation or
conflict of any fiduciary duty to which the Company is subject.




C)

Full Disclosure.  The information concerning the Company provided to Executive
pursuant to this Agreement is, to the best of the Company's knowledge and
belief, complete and accurate in all material respects and does not contain any
untrue statement of a material fact or omit to state a material fact required to
make the statements made, in light of the circumstances under which they were
made, not misleading.




D)

Date of Representations and Warranties.  Each of the representations and
warranties of the Company set forth in this Agreement is true and correct at and
as of the date of execution of this Agreement.




11.

Miscellaneous.




A)

Authority.  Executive and those executing this Agreement on behalf of the
Company represent that they are duly authorized to do so, and that each has
taken all requisite action required by law or otherwise to properly allow such
signatories to execute this Agreement.




B)

Subsequent Events.  Executive and the Company each agree to notify the other
parties if, subsequent to the date of this Agreement, one of the parties incurs
obligations which could compromise its efforts and obligations under this
Agreement.




C)

Amendment.  This Agreement may be amended or modified at any time and in any
manner only by an instrument in writing executed by the parties hereto.




D)

Further Actions and Assurances.  At any time and from time to time, each party
hereto agrees, at its expense, to take such action and to execute and deliver
documents as may be reasonably











--------------------------------------------------------------------------------

requested or necessary to effectuate the purposes of this Agreement.




E)

Waiver.  Any failure of any party to this Agreement to comply with any of its
obligations, agreements, or conditions hereunder may be waived in writing by the
party to whom such compliance is owed. The failure of any party to this
Agreement to enforce at any time any of the provisions of this Agreement shall
in no way be construed to be a waiver of any such provision or a waiver of the
right of such party thereafter to enforce each and every such provision.  No
waiver of any breach of or non-compliance with this Agreement shall be held to
be a waiver of any other or subsequent breach or non-compliance.




F)

Assignment.  Neither this Agreement nor any right created by it shall be
assignable by any party hereto without the prior written consent of the other
parties.




G)

Notices.  Any notice or other communication required or permitted by this
Agreement must be in writing and shall be deemed to be properly given when
delivered in person to an officer of the other party when deposited for
transmittal by certified or registered mail, postage prepaid, or when sent by
facsimile, “email” or other electronic transmission with proof of delivery,
addressed as follows:







To the Company:

Liberty Electric Cars Ltd.

Magdalen Centre

Robert Robinson Avenue

The Oxford Science Park

OXFORD, OX4 4GA

Attn. Darren West, Managing Director

E-mail: ian@liberty-ecars.com

Fax:  [_____________________]













With Copy To:

Green Automotive Company

          23 Corporate Plaza, Suite 150

          Newport Beach, California 92660

          Telephone: 1.877.

          Facsimile:   1.310.

          Email: Info@usaelectricauto.com




To Executive:

Darren West

17 Leaze Road

Newton Abbot, Devon  TQ12 3JR

            Telephone: +44(0)7773 805241

          Facsimile: +44(0)1626 240191  

          Email: d.jwest@btopenworld.com




or to such other person or address designated in writing subsequent to the date
hereof by the Company or Executive to receive notices.




H)

Headings.  The sections and subsection headings in this Agreement are inserted
for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.











 



















--------------------------------------------------------------------------------



I)

Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the United Kingdom, applicable to the performance and
enforcement of contracts made within such state, without giving effect to the
law of conflicts of laws applied thereby.  In the event that any dispute shall
occur between the parties arising out of or resulting from the construction,
interpretation, enforcement or any other aspect of this Agreement, the parties
hereby agree to accept the exclusive jurisdiction of the Courts of the United
Kingdom.  In the event either party shall be forced to bring any legal action to
protect or defend its rights hereunder, then the prevailing party in such
proceeding shall be entitled to reimbursement from the non-prevailing party of
all fees, costs and other expenses (including, without limitation, the actual
expenses of its attorneys) in bringing or defending against such action.




J)

Termination of Any Prior Agreements.  Effective the date hereof all rights of
the Company and Executive related to any other agreement entered into between
the Company and Executive prior to the Effective Date hereof, whether written or
oral, is hereby terminated.




K)

Time is of the Essence.  Time is of the essence of this Agreement and of each
and every provision hereof.




L)

Binding Effect.  This Agreement shall be binding upon the parties hereto and
inure to the benefit of the parties, their respective heirs, administrators,
executors, successors, and assigns.




M)

Entire Agreement.  This Agreement replaces the Original Agreement in its
entirety and contains the entire agreement between the parties hereto and
supersedes any and all prior agreements, arrangements, or understandings between
the parties relating to the subject matter of this Agreement. No oral
understandings, statements, promises, or inducements contrary to the terms of
this Agreement exist.  No representations, warranties, covenants, or conditions,
express or implied, other than as set forth herein, have been made by any party.




N)

Severability.  If any part of this Agreement is deemed to be unenforceable the
balance of the Agreement shall remain in full force and effect.




O)

Counterparts: Facsimile. An original of this Agreement may be executed
simultaneously in three or more executed facsimile, telecopy or other electronic
reproductive counterparts, each of which shall be deemed an original, or
facsimile, telecopy or other electronic reproductive counterparts, shall
constitute one and the same instrument, and delivery of such shall be considered
valid, binding and effective for all purposes.  At the request of any party
hereto, all parties agree to execute an original of this instrument as well as
any facsimile, telecopy or other reproduction hereof.




P)

Consolidation or Merger.  Subject to the provisions hereof, in the event of a
sale of the stock, or substantially all of the stock of the Company, or
consolidation or merger of the Company with or into another corporation or
entity, or the sale of substantially all of the operating assets of the Company
to another corporation, entity or individual, the Company’s rights and
obligations under this Agreement to its successor-in-interest shall be deemed to
have acquired and assumed by such successor-in-interest; provided, however, that
in no event shall the duties and services of Executive  provided for herein, or
the responsibilities, authority or powers commensurate therewith, change in any
material respect as a result of such sale of stock, consolidation, merger or
sale of assets.














--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement effective the date
first written above.










“Company”

 

“Executive”

 

 

 

Liberty Electric Cars Ltd.

 

Darren West

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

Darren West

Its:

 

 














 



















--------------------------------------------------------------------------------



















EXHIBIT “A”




Stock Option Agreement









